DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claim Amendments
The amendment filed December 11, 2020 proposes amendments to the claims that do not comply with 37 CFR 1.173, which sets forth the manner of making amendments in reissue applications.  
Claims 20-36 are new reissue claims but they are not underlined.  See MPEP 1453.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.  


Specification
The specification is objected to for being inconsistent in defining the reference numbers of the drawings.  Note that reference number 68 in figures 5 and 6 is described in the specification as a “reactor chamber 68” in column 9, or a “reaction chamber 68” or “reactor 68” in column 10 (see lines 5 and 12 respectively).  The inconsistent use of 68 as a reference number further impacts the understanding of the claims where a “lithium oxygen reactor” is required (see below)
The specification is further objected to for being inconsistent in defining reference number 78.  In column 9, reference number 78 is used to indicate molten electrolyte and electrolyte solution.  In column 10, reference number 78 is used to indicate electrolyte salt, electrolyte, port and reservoir.   The inconsistent use of 78 as a reference number further impacts the understanding of the distinction between the solid electrolyte, the molten electrolyte, and the electrolyte reservoir required by the claims. 
Note that reference number 71 is defined as a separator which is preferably a solid ceramic or glass electrolyte (column 9, lines 43-46).  The distinction between molten electrolyte and solid electrolyte cannot be clear in the claims until the inconsistent use of reference number 78 is corrected in the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lithium oxygen reactor (claim 40, line 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  


Figures 5 and 6 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “78” is used to refer to more than one part. “78” has been used to designate both port 78 located near the exiting air 99 in figure 5 and near the released oxygen 110 in figure 6 and electrolyte (salt/solution/reservoir) in the bottom of reactor (chamber) 68.  

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Drawing corrections in reissue must be made according to 37 CFR 1.173.
MPEP 1413 states: 
The provisions of 37 CFR 1.173(b)(3)  govern the manner of making amendments (changes) to the drawings in a reissue application. The following guidance is provided as to the procedure for amending drawings:
(A) Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. Any request to do so should be denied.

(C) If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" , and it must be presented in the amendment or remarks section that explains the change to the drawings.
In addition, the examiner may desire a marked-up copy of any amended drawing figure, and so state in an Office action. A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.
(D) If any drawing change is not approved, or if any submitted sheet of drawings is not entered, the examiner will so inform the reissue applicant in the next Office action, and the examiner will set forth the reasons for same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is indefinite because it refers to “the reservoir” in line 12.  Claim 38 is directed to a lithium air battery comprising a combination of structures including “a lithium reservoir” and “an electrolyte reservoir”.  It is not known to which reservoir line 12 of the claim refers and therefore, it is unclear whether the electrolyte reservoir or the lithium reservoir is arranged for the conduction of lithium ions to the molten inorganic salt electrolyte. 
Claims 40 and 41 require “a lithium oxygen reactor” (claim 40, line 4) subsequently referred to as “the reactor”.  Claim 41 presents the reactor as including an air cathode and a solid ceramic lithium ion conductive electrolyte both of which find clear support in the specification.  However, the use of the term “reactor” in the claims appears to conflict with the reactor/reaction chamber defined by the specification. This rejection can be cured by correcting the inconsistent use of reference number 68 described previously.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 20, 26-31, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peled et al (US2013/0157149A1 hereafter “Peled”).
With regard to claim 20, Peled teaches a rechargeable alkali metal-air battery in which the alkali metal anode may be lithium (see abstract, claim 2, [0014], [0021] and [0085] as well as ‘40’ referenced in figure 1A).  The alkali metal anode is molten in operation and contained in a solid electrolyte interphase (SEI) film which conducts alkali earth metal ions and protects the molten anode from corrosion (see [0016], [0027], [0062] and [0063] as well as ‘42’ referenced in figure 1A).  The SEI film corresponds to the claimed ceramic separator forming an anode chamber. 
The battery of Peled also comprises an air cathode (see abstract, [0012], [0057] and ‘60’ referenced in figure 1A).  Peled further teaches an inorganic non-aqueous electrolyte placed between the anode and the cathode (see abstract, [0025], [0069] and ‘50’ referenced in figure 1A).  When the electrolyte medium 50 of Peled is contained in the cell and stack arrangement of figures 1B and 1C, the air cathode 60, the SEI 42 and the side panels 124 correspond to the claimed electrolyte reservoir. 

With regard to claim 27, Peled teaches polysiloxane electrolytes in [0070].
With regard to claims 28, 29 and 31, Peled teaches that the air cathode is porous and can be made of carbon and various oxides (see [0078] to [0080]).  These satisfy the claimed requirement for ‘porous ceramic’.
With regard to claim 30, example 3 of Peled teaches an air cathode including carbon, PTFE and MnO2 which satisfies the claimed requirement of carbon, polymer binder and metal oxide (see [0102]).
With regard to claim 33, Peled teaches that the temperatures for operating the battery depend on the melting point of the alkali metal and should be “less than about 10°C” above the melting point of the metal (see [0023] and claim 8).  While the melting point of lithium is not stated in Peled, it is widely known to be 180.5°C.  Therefore, Peled teaches batteries operating at “less than about 190.5°C” which falls within the claimed range of 20°C to 200°C. 
With regard to claim 36, Peled teaches that the temperatures for operating the battery depend on the melting point of the alkali metal and should be “less than about 50°C” above the melting point of the metal (see [0023] and claim 6).  While the melting point of lithium is not stated in Peled, it is widely known to be 180.5°C.  Therefore, Peled teaches batteries operating at “less than about 230.5°C” which falls within the claimed range of about 200°C to about 450°C.

Claims 20, 26 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batalov et al (RU2126192 hereafter “Batalov”).
With regard to claim 20, Batalov teaches an anode chamber 3 comprising a solid electrolyte 4 (ceramic separator) and holding a liquid lithium anode 5.  An air cathode 7 around the anode forms an electrolyte reservoir containing molten carbonate-chloride and lithium oxide 2 which is inorganic and non-aqueous (see [0020] of the English translation).  
With regard to claim 26, the carbonate-chloride of Batalov is a molten inorganic salt. (see also claim 3 of the English translation)
With regard to claim 34, Batalov teaches a solid electrolyte 4 that is an oxide of lithium and one of Al, Be, Y, Sc, Zr, Hf and lanthanides corresponding to the claimed lithium ion conducting glass (see also [0016] and claim 2 of the English translation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41 are rejected under 35 U.S.C. 103 as obvious over Peled.
With regard to claim 38, Peled teaches a rechargeable alkali metal-air battery in which the alkali metal anode may be lithium (see abstract, claim 2, [0014], [0021] and [0085] as well as ‘40’ referenced in figure 1A).  Peled teaches  “The cell may include a 
The battery of Peled also comprises an air cathode (see abstract, [0012], [0057] and ‘60’ referenced in figure 1A).  The alkali metal anode is molten in operation and contained in a solid electrolyte interphase (SEI) film which conducts alkali earth metal ions and protects the molten anode from corrosion (see [0016], [0027], [0062] and [0063] as well as ‘42’ referenced in figure 1A).  The SEI film is a solid ceramic electrolyte.
When alkali metal anode 40 of Peled is contained in the cell and stack arrangement of figures 1B and 1C, the contact plate 30, the SEI 42 and the side panels 124 correspond to the claimed lithium reservoir.
Peled further teaches an inorganic non-aqueous electrolyte placed between the anode and the cathode (see abstract, [0025], [0069] and ‘50’ referenced in figure 1A).  When the electrolyte medium 50 of Peled is contained in the cell and stack arrangement of figures 1B and 1C, the air cathode 60, the SEI 42 and the side panels 124 correspond to the claimed electrolyte reservoir. 
Peled does not explicitly state that the SEI conducts lithium ions or that lithium oxygen reaction products accumulate in the electrolyte reservoir. Peled’s examples 
With regard to claim 39, Peled does not explicitly teach that lithium oxygen reaction product has “at least limited solubility in the molten inorganic salt electrolyte” as claimed.  Since the claim does not quantify how soluble the reaction product should be, any solubility of Peled’s reaction product in Peled’s electrolyte would meet the requirements of the claim. The claim reads on limited solubility approaching zero solubility.
With regard to claims 40 and 41, Peled teaches a rechargeable alkali metal-air battery in which the alkali metal anode may be lithium (see abstract, claim 2, [0014], [0021] and [0085] as well as ‘40’ referenced in figure 1A).  Peled teaches  “The cell may include a gas delivery system that delivers at least one of air and oxygen to the air cathode” (see [0028]). The gas delivery system is further detailed to include flow channels 32 in contact plates 30 such that contact plates may be electrical contact with anode 40 or cathode 60 in a stacked cell arrangement (see [0058] and [0059] and figures 1A,1B and 1C).  These contact plates correspond to the claimed heat exchanger in their inherent structure as well as Peled’s teaching of cooling fluid or heated air flowing through the flow channels (see [0058], [0061] and [0087]).    
Peled does not teach a “lithium oxygen reactor” per se. The battery of Peled comprises an air cathode (see abstract, [0012], [0057] and ‘60’ referenced in figure 1A).  
When alkali metal anode 40 of Peled is contained in the cell and stack arrangement of figures 1B and 1C, the contact plate 30, the SEI 42 and the side panels 124 correspond to the claimed lithium reservoir.  Peled further teaches an inorganic non-aqueous electrolyte placed between the anode and the cathode (see abstract, [0025], [0069] and ‘50’ referenced in figure 1A). When the electrolyte medium 50 of Peled is contained in the cell and stack arrangement of figures 1B and 1C, the air cathode 60, the SEI 42 and the side panels 124 correspond to the claimed electrolyte reservoir. 
Peled does not explicitly state that lithium oxygen reaction products accumulate in the electrolyte reservoir. Peled’s examples discuss sodium ion conduction through the electrolyte and sodium oxygen reactions (see [0089] to [0095] and [0113]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to expect that lithium oxygen reaction products would be produced.  
With regard to claim 41, Peled does not explicitly state that the SEI conducts lithium ions. Peled’s examples discuss sodium ion conduction through the electrolyte and sodium oxygen reactions (see [0089] to [0095] and [0113]).  It would have been 

Claims 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Peled in view of Kotobuki et al (“Fabrication of all-solid-state lithium battery with lithium metal anode using Al2O3-added Li7La3Zr2O12 solid electrolyte”, Journal of Power Sources 196 (2011) 7750– 7754) .
With regard to claims 32, 34 and 35, Peled does not explicitly teach that the porous ceramic cathode or the SEI contains lithium ion conducting glass. Kotobuki et al teaches lithium batteries incorporating lithium lanthanum zirconium oxide (LLZ).  It would have been obvious to a person of ordinary skill at the time the invention was made to use the LLZ materials of Kotobuki et al in Peled’s battery because Kotobuki et al states in the abstract that LLZ has been known to be ‘one of the most promising electrolytes’ for lithium anode batteries having good conductivity of lithium ions and stability against Li metal.   

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Peled in view of Batalov .
With regard to claim 34, Peled does not explicitly teach that the SEI contains lithium ion conducting glass. Batalov teaches a Li – Air battery using solid electrolyte 4 that is an oxide of lithium and one of Al, Be, Y, Sc, Zr, Hf and lanthanides corresponding to the claimed lithium ion conducting glass (see also [0016] and claim 2 of the English 
It would have been obvious to a person of ordinary skill at the time the invention was made to use the oxide materials of Batalov’s battery in Peled’s battery because Batalov demonstrates that such oxide materials were known as effective solid electrolytes in batteries with molten lithium anodes and air cathodes. 

Allowable Subject Matter
Claims 1-19 are allowed.
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Batalov and Peled are considered to be the closest prior art.  Neither reference arranges the battery structure to provide a flow system for reaction products produced by the battery as is required in claims 1-19.  Also, the pump of claim 21 and the core with at least one radial fin of claim 24 are not taught or fairly suggested by the prior art. 

Duty of Disclosure
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Conclusion
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194.  The examiner can normally be reached on 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        




/LEONARDO ANDUJAR/           Primary Examiner, Art Unit 3991                     

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991